Citation Nr: 1450326	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  09-40 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to service connection for neuropathy of the upper extremities, to include as due to herbicide exposure or to service-connected diabetes mellitus.

2.  Entitlement to service connection for neuropathy of the lower extremities, to include as due to herbicide exposure or to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1967 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that denied service connection for peripheral neuropathy of the upper and lower extremities.

In September 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In February 2011, the Board remanded this matter for additional development.  The Board finds there has not been substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  


REMAND

The Veteran contends that numbness and tingling of the upper and lower extremities is due to his exposure to herbicides during service in the Republic of Vietnam or, in the alternative, is due to his service connected diabetes mellitus.

The Veteran's service medical records do not show any reports or treatments of numbness or tingling of the extremities.

An April 2007 private treatment record shows that the Veteran reported left thigh numbness for the past 12 months.  No signal abnormality was noted but electromyography was suggestive of lumbar radiculopathy.  Sensation was noted as intact to light touch and in the extremities.  The Veteran also reported left elbow pain.

A June 2007 private treatment record shows that the Veteran's sensation was intact to light touch in the extremities.  His gait and station were noted as normal.  The Veteran was assessed with neuropathy.  The private physician noted that the Veteran's left thigh numbness was improved and electromyography results were suggestive of L lumbar radiculopathy.

February 2008 and June 2008 private treatment records show that the Veteran denied tingling or numbness.  A diabetes mellitus foot examination showed sensation intact to light touch.  

A November 2008 VA diabetes examination report shows that the examiner noted that Veteran did not have peripheral neuropathy related to diabetes and did not have symptoms of diabetic neuropathy.  Left and right side examination showed no motor or sensory loss.  Deep tendon reflexes were noted at 2+ for upper and lower extremities bilaterally.  The examiner reported that there was no neurological disease noted.

A November 2010 VA treatment record shows that the Veteran reported numbness in the toes of the left foot.  Veteran also described lateral left thigh burning and numbness that occurred in the last year and stated that it was not numb at the time of examination.  Physical examination of the extremities showed sensation was intact with Tinnels and Phalens sign negative.  The examiner noted good digits of the left foot and no limitation in range of motion.  The Veteran showed no motor deficits and good grip strength.  The examiner assessed paraesthetica meralgia versus lateral femoralis cutaneous nerve palsy.  

A May 2010 VA treatment report shows that a diabetic foot examination showed normal monofilament testing for both feet.  

A March 2011 VA diabetes examination report shows that the Veteran reported numbness and tingling in the upper and lower extremities that onset three years prior.  The Veteran reported that he also had numbness and tingling in the hands that onset two years prior.  He reported loss of sensation and increased sensitivity.  Detailed reflex examination showed normal results for biceps, triceps, brachioradialis, knee jerk, ankle jerk, and planter flexion.  Sensory examination for bilateral upper and lower extremities for vibration, pain, pinprick, and light touch were all noted as normal except for the left lower extremity.  The Veteran's left foot showed a decrease to light touch.  No dysesthesias was noted.  Detailed motor examination showed normal results for the upper and lower extremities.  The examiner diagnosed the Veteran with diabetes type II, but noted that the evidence did not show he had any neurological diseases.  The examiner opined that the diagnosis of peripheral neuropathy was as least as likely as not caused by or a result of herbicide exposure.  The rationale was provided after a careful examination of the provided records and the Veteran, with relation to considered conditions and similar cases remarked in Cecil's and Harrison's Textbooks of Medicine.

A June 2012 VA examination report shows that the Veteran had been diagnosed with peripheral neuropathy in 2011.  The examiner also noted that the Veteran was diagnosed with diabetes mellitus type II in 2006 and developed tingling of hands and feet in 2007.  The examiner noted that the Veteran had symptoms attributable to diabetes peripheral neuropathy that were classified as intermittent pain, paresthesia, and numbness of the upper and lower extremities.  Neurological examination showed normal deep tendon reflexes, normal light touch/monofilament testing, positional sense, vibration sensation, and cold sensation for the upper and lower extremities.  The examiner then noted that the Veteran did not have diabetic peripheral neuropathy of the upper and lower extremities.  Also noted by the examiner were the results of an electromyography (EMG) study that showed normal results for the Veteran right upper extremity and left upper extremity.  The examiner opined that after reviewing conflicting evidence, the Veteran did not have any indications of peripheral neuropathy based on physical or EMG results.

When the VA undertakes to either provide an examination or to obtain an opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).   The Board finds that the March 2011 and June 2012 VA examination reports are inadequate as both contain conflicting evidence concerning the Veteran's condition.

The March 2011 VA examiner reported that the Veteran did not have any neurological diseases but then provided an opinion that the Veteran had peripheral neuropathy due to herbicide exposure.

The June 2012 VA examiner in providing a medical opinion did not reconcile or evaluate the conflicting evidence of record, specifically a previous March 2011 VA examination report that concluded the Veteran's peripheral neuropathy was caused by his exposure to herbicides in service.  The June 2012 VA examiner stated that the conflicting evidence was reviewed but did not explain why that evidence was discounted or how any opinion factored into the rationale provided.  Moreover, the June 2012 VA examiner also noted that the Veteran had symptoms of attributable to diabetic peripheral neuropathy, but then later in the examination report, noted that the Veteran did not have diabetic peripheral neuropathy.  

The Board finds that those opinions both contain clear contradictions regarding whether or not the Veteran has peripheral neuropathy, and therefore, the March 2011 and June 2012 VA examination reports are inadequate. Therefore, a remand is warranted to provide the Veteran a VA examination and an opinion that reconciles the conflicting evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records that have not yet been associated with the record.  

2.  Then, schedule the Veteran for an examination with a neurologist or other qualified medical doctor physician to determine the nature and etiology of any identified neurologic disorders of the upper and lower extremities.  The claims file, to include copies of the March 2011 and June 2012 VA examination reports must be reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include EMG and nerve conduction studies, must be accomplished.  After review of the record and a physical examination of and interview with the Veteran, the examiner should provide the following opinions, with rationale:

a)  Diagnose any disability of the upper or lower extremities manifested by numbness, tingling, involuntary shaking, or loss of sensation.  Specifically state whether a diagnosis of peripheral neuropathy is warranted for each extremity and reconcile that finding with the March 2011 and June 2012 VA examination reports which were inconclusive and contradictory.  State what evidence supports or refutes a diagnosis of peripheral neuropathy.

b)  For each diagnosed disability, provide an opinion as to whether such is at least as likely as not (50 percent probability or greater) related to service, to include his presumed exposure to herbicides in service. 

c)  For each diagnosed disability, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) caused by or due to service-connected diabetes mellitus. 

d)  For each diagnosed disability, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected diabetes mellitus. 

3.  Then, readjudicate the claims.  If any action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

